             Case 2:20-cv-03715-KSM Document 25 Filed 04/15/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    CLAVON MARTIN,                                                CIVIL ACTION

         Plaintiff,
                                                                  NO. 20-3715-KSM
         v.

    BRYAN BUONO, et al.,

         Defendants.


                                                   ORDER

        AND NOW, this 15th day of April, 2021, upon consideration of Plaintiff’s Motion for

Extension of Time to Complete Discovery (Doc. No. 18), Defendants’ opposition (Doc. No. 19),

Plaintiff’s April 14, 2021 Letter, and Defendants’ April 15, 2021 opposition thereto, it is

ORDERED that Plaintiff’s Motion is GRANTED.                      It is FURTHER ORDERED that

Defendants’ Motion for Summary Judgment (Doc. No. 20) is DENIED as moot and Defendants

may refile by the deadline listed below.

        Further, it is ORDERED that the the Scheduling Order deadlines are as follows:

        1.       All motions to amend the complaint and to join or add additional parties shall be

filed no later than September 16, 2020.1

        2.       All fact discovery shall be completed no later than July 13, 2021.

        3.       Counsel for each party shall serve upon counsel for every other party the

information referred to in Federal Rule of Civil Procedure 26(a)(2)(B) by expert report or answer

to expert interrogatory no later than June 8, 2021. If the evidence is intended solely to contradict



1
 Nothing in this Order alters or reopens the expired deadline to amend pleadings listed in the Court’s prior
Scheduling Orders.
            Case 2:20-cv-03715-KSM Document 25 Filed 04/15/21 Page 2 of 5




or rebut evidence on the same subject matter identified by another party, counsel shall serve the

information on counsel for every other party no later than June 29, 2021. Expert depositions, if

any, shall be concluded no later than July 13, 2021.

       4.       Any party expecting to offer opinion testimony from lay witnesses pursuant to

Federal Rule of Evidence 701 with respect to the issues of liability and damages shall, at the time

required for submission of information and/or reports for expert witnesses on liability and damages

set forth in the preceding paragraph, serve opposing parties with concise details and/or documents

covering the lay opinions of the Rule 701 witnesses, including the identity of each witness offering

the expert opinion, the substance and the basis for each opinion.

       5.       Motions for summary judgment shall be filed no later than July 30, 2021.

Responses shall be filed no later than August 13, 2021. Motions for summary judgment and

responses shall meet the following guidelines:

                (a)    The movant shall file a Statement of Undisputed Facts which sets forth, in

numbered paragraphs, each material fact which the movant contends is undisputed;

                (b)    The respondent shall file a separate Statement of Disputed Facts,

responding to each numbered paragraph set forth in the Statement of Undisputed Facts, which the

respondent contends presents a genuine disputed issue. The respondent shall also set forth, in

separate numbered paragraphs, each additional fact which the respondent contends precludes

summary judgment;

                (c)    All material facts set forth in the Statement of Undisputed Facts served by

the movant shall be deemed undisputed unless specifically controverted by the opposing party;

                (d)    Statements of material facts in support of or in opposition to a motion for

summary judgment shall include specific and not general references to the parts of the record


                                                 2
            Case 2:20-cv-03715-KSM Document 25 Filed 04/15/21 Page 3 of 5




which support each statement. Each stated fact shall cite the source relied upon, including the title,

page and line of the document supporting each statement. Parties are encouraged to refer to prior

paragraphs rather than repeat the allegations contained therein.

       6.       Daubert motions, if any, shall be filed no later than July 30, 2021. Responses shall

be filed no later than August 13, 2021. Daubert challenges will be waived unless a timely motion

under this paragraph is filed.

       7.       No later than August 20, 2021, counsel for each party shall serve upon counsel for

every other party a copy of each exhibit the party expects to offer at trial.

       8.       No later than August 27, 2021, the parties shall file objections, if any, to

designations of deposition testimony which shall set forth the page and line numbers of the

challenged testimony and a clear statement for the basis of the objection. The objecting party shall

deliver to chambers a copy of the deposition transcript with the challenged testimony highlighted.

Any objection not made in conformity with this Order will be deemed waived.

       9.       All motions in limine shall be filed no later than September 3, 2021. Responses,

if any, shall be filed no later than September 13, 2021. Any brief or memorandum filed in support

of or in opposition to a motion in limine must be limited to five (5) pages of double-spaced 12-

point font. Absent leave of court, a party shall not file more than five (5) motions in limine.

       10.      No later than September 21, 2021, each party shall file with the Clerk of Court a

pretrial memorandum. The pretrial memoranda shall include the following:

                (a)    All stipulations of counsel;

                (b)    A statement of objection to: (i) the admissibility of any exhibit based on

authenticity; (ii) the admissibility of any evidence expected to be offered for any reason (except

objections to relevancy); (iii) the adequacy of the qualifications of an expert witness expected to


                                                  3
         Case 2:20-cv-03715-KSM Document 25 Filed 04/15/21 Page 4 of 5




testify and (iv) the admissibility of any opinion testimony from lay witnesses pursuant to Fed. R.

Evid. 701. Such objection shall describe with particularity the ground and the authority for the

objection.

               (c)     Deposition testimony (including videotaped deposition testimony) that the

party intends to offer during its case-in-chief. The statement should include citations to the page

and line number and the opposing party’s counter-designations.

               (d)     Counsel must prepare one unified and agreed upon set of proposed jury

instructions on substantive issues and one proposed verdict form or set of special interrogatories

to the jury. If counsel cannot agree on a particular instruction, they must submit their competing

versions along with a statement explaining why the Court should give their proposed instruction.

Proposed jury instructions must be tailored and personalized for the case and should include

accurate quotes from, and citations to, cases and pattern jury instructions where appropriate. If

pattern instructions are to be given, those instructions should be taken from the Third Circuit

Model Jury Instructions wherever possible. United States Supreme Court or Third Circuit Court

of Appeals cases should be cited wherever applicable. In addition to filing the proposed jury

instructions and verdict form on the Court’s docket, the parties must e-mail the documents in

Word format to Chambers_Judge_Marston@paed.uscourts.gov.

       11.     A final pretrial conference will be held on October 5, 2021 at 10:00 a.m., in

Chambers. Counsel shall be prepared to address any pending motions in limine, and objections

to witnesses and exhibits. It is expected that counsel attempted to resolve all objections to exhibits

and testimony prior to the final pretrial conference, leaving for the Court only those objections the

parties could not resolve. Counsel are also expected to have discussed with their respective clients

prior to the conference the issues to be addressed at any conference with the Court and to come to


                                                  4
          Case 2:20-cv-03715-KSM Document 25 Filed 04/15/21 Page 5 of 5




the conference with all necessary authority. Trial counsel must attend the final pretrial conference

and only those attorneys attending the conference may participate in the trial.

        12.     At the final pretrial conference, the parties shall provide the Court with a copy of

each exhibit and two copies of a schedule of exhibits which shall describe each exhibit. Exhibits

shall be arranged and tabbed in a three-ring binder.

        13.     No later than October 14, 2021, counsel shall submit a trial brief on the legal issues

to be resolved at trial.

        14.     Only those exhibits, discovery items and expert witnesses identified in the manner

set forth in this Order shall be considered for admission into evidence at trial, unless stipulated to

by all affected parties and approved by the Court.

        15.     The unavailability of a witness will not be a ground to delay the commencement or

progress of an ongoing trial. If a witness may be unavailable at the time of trial in the manner

defined in Federal Rule of Civil Procedure 32(a)(4), testimony must be presented by oral or

videotape deposition at trial.

        16.     This case will be listed for trial on October 21, 2021 at 10:00 a.m., in Courtroom

TBD. Counsel and all parties shall be prepared to commence trial on that date. All counsel are

attached for trial.

IT IS SO ORDERED.

                                                       /s/KAREN SPENCER MARSTON
                                                       _____________________________
                                                       KAREN SPENCER MARSTON, J.




                                                  5
